PER CURIAM.
Appellant/wife contends that she may be required to wait indefinitely until appel-lee/husband finishes his schooling before she may seek a determination on her claim for permanent alimony. The final judgment in referring to wife’s claim for alimony states that “Said issue shall be reconsidered by the Court after six (6) months from the date of this Final Judgment, after Husband completes his education.” We construe this language of the judgment to authorize the wife to seek permanent alimony after six months from entry of the judgment, whether or not the husband has completed his schooling.
The judgment as so construed is hereby affirmed.
BOARDMAN, C. J., and GRIMES and SCHEB, JJ., concur.